Citation Nr: 1022425	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  06-26 289	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
right hip arthritis, to include as due to a service-connected 
right ankle disorder.

2.  Entitlement to service connection for right knee 
arthritis, to include as secondary to a service-connected 
right ankle disorder.

3.  Entitlement to an increased rating for a right ankle 
disorder, currently evaluated as 20 percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2009 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  

In a February 2010 decision, the Board remanded the claims of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
right hip arthritis, entitlement to service connection for 
right knee arthritis, and entitlement to an increased rating 
for a right ankle disorder.  However, review of the Board's 
decision reveals that the remand of those issues was improper 
in this case.  Accordingly, as discussed in more detail 
below, the Board is vacating that part of its February 2010 
decision that remanded the issues of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for right hip arthritis, 
entitlement to service connection for right knee arthritis, 
and entitlement to an increased rating for a right ankle 
disorder.  In order to prevent prejudice to the Veteran, the 
RO is instructed to provide the Veteran with a notice letter 
explaining that the Board has vacated that part of the 
February 2010 decision which remanded the issues of whether 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for right hip 
arthritis, entitlement to service connection for right knee 
arthritis, and entitlement to an increased rating for a right 
ankle disorder.  Importantly, in order to prevent prejudice 
to the Veteran, the RO must also notify him that he has one 
year from the date of this new RO notice letter to file a 
notice of disagreement with the RO's November 2009 decision 
with regard to his claims for the issues of whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for right hip arthritis, 
entitlement to service connection for right knee arthritis, 
and entitlement to an increased rating for a right ankle 
disorder.


ORDER TO VACATE

In its February 2010 decision, the Board found that the 
Veteran's November 2009 testimony before the Board 
constituted a notice of disagreement to the RO's November 
2009 rating decision which denied reopening the claim of 
entitlement to service connection for right hip arthritis, 
denied entitlement to service connection for right knee 
arthritis, and awarded an increased evaluation of 20 percent 
for a service-connected right ankle disorder.  However, the 
evidence reflects that the Veteran's November 2009 testimony, 
which was accepted as a notice of disagreement, was provided 
on November 16, 2009 when the November 2009 rating decision 
was not issued until November 25, 2009 with notice to the 
Veteran on November 30, 2009.  Therefore, the Veteran's 
testimony was provided prior to the RO decision which the 
Veteran was seeking to appeal.  

Under 38 C.F.R. § 20.201, a notice of disagreement is a 
"written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result."  38 C.F.R. 
§ 20.201 (2009).  In addition, under 38 C.F.R. § 20.302, the 
time for filing a notice of disagreement is "within one year 
from the date that that agency mails notice of the 
determination to him or her."  38 C.F.R. § 20.302 (2009).  
Accordingly, the Veteran's November 16, 2009 testimony cannot 
be accepted as a notice of disagreement to the November 25, 
2009 rating decision, as the adjudicative determination at 
issue had not yet been issued, and was not mailed to the 
Veteran until November 30, 2009.

The Board may vacate an appellate decision at any time upon 
request of the Veteran or his or her representative, or on 
the Board's own motion.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904(a) (2009).  In this case, the Board 
vacates that portion of its February 2010 decision which 
remanded the issues of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for right hip arthritis, entitlement to service 
connection for right knee arthritis, and entitlement to an 
increased rating for a right ankle disorder for the issuance 
of a statement of the case because the remand was based upon 
an error made by the Board.  Specifically, the Board 
improperly accepted the Veteran's November 16, 2009 testimony 
as a valid notice of disagreement to the November 25, 2009 
rating decision.

However, in order to prevent prejudice to the Veteran, the 
Board instructs the RO to provide a notice letter to the 
Veteran explaining that the portion of the February 2010 
Board decision which remanded the issues of whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for right hip arthritis, 
entitlement to service connection for right knee arthritis, 
and entitlement to an increased rating for a right ankle 
disorder has been vacated.  Most importantly, the RO must 
also to notify the Veteran that the normal time period to 
file a notice of disagreement to the November 2009 rating 
decision has been extended so that he has one year from the 
date of this new RO notice letter to file a notice of 
disagreement with the RO's November 2009 decision with regard 
to the issues of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for right hip arthritis, entitlement to service 
connection for right knee arthritis, and entitlement to an 
increased rating for a right ankle disorder.

Accordingly, that portion of the February 2010 Board decision 
remanding the issues of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for right hip arthritis, entitlement to service 
connection for right knee arthritis, and entitlement to an 
increased rating for a right ankle disorder is vacated.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

